MONROE, C. J.
The issues presented in this caso are the same as those presented in the case of the same plaintiff against Joseph Charpentier, 73 South. 248,1 No. 22145 of the docket, this day decided. Por the reasons assigned in the opinion handed down in that case, therefore, it is ordered and decreed that the judgment heroin appealed from be set aside, that the exception pleaded by defendant be overruled, and that the case be remanded to be proceeded with according to law and to the views expressed in said opinion, the costs of the appeal to be paid by defendant and those of the district court to await the final judgment.

 Ante, p. .405.